POGUE, Judge.

JUDGMENT

The Court having received and reviewed the United States Department of Commerce’s, Results of Redetermination pursuant to Court Remand, E.I. Du Pont de Nemours & Co. v. United States, Slip Op. 98-46, Court No. 97-01-00055, (April 15, 1998) (“Remand Results”), and Commerce having complied with the Court’s Remand, it is hereby
*366ORDERED that the Remand Results are affirmed in their entirety; and it is further
ORDERED that, as all other issues have been decided, this case is dismissed.